Citation Nr: 1102176	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of 
the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from September 1974 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  By that rating action, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD.  The Veteran 
appealed the RO's October 2004 rating action to the Board.  

The Board has remanded the Veteran's appeal to the RO on several 
previous occasions for additional substantive development, most 
recently in September 2009.  The case has returned to the Board 
for appellate consideration.  

In July 2006 and October 2010, the Veteran testified at hearings 
in Washington, 
D. C., the latter was before the undersigned.  Copies of the 
hearing transcripts are of record. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board has determined that given several matters raised at the 
October 2010 hearing through the Board's application of recently 
announced caselaw, as well as the submission of new evidence by 
the Veteran without a waiver of RO consideration, this matter 
must again be remanded.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010) (per curiam)(holding that VA hearing officers, including 
Veterans Law Judges, must explain issues to claimants and suggest 
submission of evidence that may have been overlooked). 


Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).

The law provides that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy. Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

Of particular relevance to this matter, the regulation 
specifically provides that VA "may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred." Id.

The Veteran contends that he has PTSD as a result of several 
personal assaults during his active military service.  During the 
course of the October 2010 hearing, the Veteran alleged that he 
was the victim of at least six such personal assaults, but was 
unable to provide specific detail as to their dates and times, 
other than to observe that they occurred at Camp LeJeune, 
California; Okinawa, Japan; and Mount Fuji, Japan.  The Veteran 
was not able to provide any specific information as to whether 
any of the alleged assaults resulted in the generation of any 
documentation.  Because of this uncertainty, his service 
personnel records must be obtained.  Because the claim remains 
pending, the Veteran is encouraged to submit any further and 
specific evidence as to the occurrences of these claimed 
assaults.

After the current appeal was certified to the Board and the 
Veteran testified before the undersigned in October 2010, he 
submitted additional statements, prepared by his brother and 
service colleagues, and a copy of notice of an award from the 
State of Maryland regarding his Worker's Compensation benefits, 
both of which he claims are relevant to his current appeal.  (See 
Notice of an award from the State of Maryland Injured Workers' 
Insurance Fund to the Veteran and statements, prepared by P. G., 
G. A. R., Jr. and J. M., Jr, received by the Board in November 
2010, respectively).  

This evidence was received after certification of the appeal to 
the Board and has not been reviewed by the RO; nor with waiver of 
initial RO consideration from the Veteran or his accredited 
representative.  The law requires that evidence must be referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  Thus, a remand to have the RO 
review this evidence and, if the claim remains denied, include 
such evidence in a Supplemental Statement of the Case (SSOC).  
Id.

The Veteran also testified that pursuant to VA's request, he had 
filled out a release form for records pertaining to his workman's 
compensation determination.  He stated that he had put the "case 
numbers" on the release forms.  ((See un-named VA Form 21-4142s, 
dated and signed by the Veteran in November 2009, and T. at pages 
(pgs.) 41, 42)).  While notice of the award of the Veteran's 
worker's compensation determination is contained in the claims 
file, any administrative decisions (favorable or unfavorable) and 
the medical records upon which the decision was based are not of 
record.  These records would be relevant to the issue and they 
must be obtained. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(1) (2010).

Such records are relevant because the Veteran's award of worker's 
compensation benefits was apparently generated after he was 
compelled to retire from his duties as a correctional officer 
with the Patuxnent, Maryland Correctional facility in Jessup, 
Maryland.  In August 2000 VA treatment notes, the Veteran 
reported that he then severely injured his neck, back and hand 
when he was assaulted by an inmate.  

A September 2004 VA mental disorders examiner specifically 
reported that the Veteran's PTSD was attributable to his post-
service civilian employment as a correctional officer, "because 
after the service, the [V]eteran was able to undertake studies 
and pass successfully testing to become a correctional officer.  
It was until 1994 and 1995 that the [V]eteran alleges to be 
beaten by inmates and then subsequently he was discharged from 
his work.  The relevant history of characterological/personality 
difficulty (is) marred by substance abuse/dependence."

However, in a November 2004 VA medical treatment note, the 
Veteran's PTSD was found to have been attributable to his 
military service.  

The medical evidence is thus uncertain as to whether the 
Veteran's PTSD is due to in-service or post-service incidents.  
The claim will therefore be remanded to resolve this medical 
issue.  

Finally, because the Veteran has claimed that the basis for his 
PTSD was personal assaults that occurred during military service, 
the provisions of 38 C.F.R. § 3.304(f) (2010) are for 
application.  This regulation requires that in the case of a 
claim for service connection for PTSD based on personal assault, 
VA provide the Veteran with certain notice prior to denying the 
claim.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Such 
notice has not been provided.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The Veteran must be contacted and asked 
to provide as much additional detail as 
possible regarding his reported claimed 
assaults in service.  He must also be asked 
to submit alternative sources of 
information to verify the claimed assault.  
He must be informed that these alternative 
sources could include, but are not limited 
to, private medical records; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals.

Contemporaneously with this 
directive, the RO/AMC will advise the 
Veteran in accordance with the 
provisions of 38 C.F.R.
§ 3.304(f)

2.  The RO/AMC must contact the Maryland 
Department of Insurance's Division of 
Workers' Compensation and obtain and 
associate with the claims file copies of 
the Veteran's records regarding Workers' 
Compensation benefits, including any 
Workers' Compensation administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  The RO/AMC must 
make reasonable efforts to obtain such 
records, including at least one follow-up 
request if no response is received; and 
any other further attempts in accordance 
with law.

In attempting to secure such records, 
the RO/AMC's attention is called to 
the address of the Veteran's former 
place of employment, where he was 
employed as a correctional officer.  
If necessary, the RO/AMC must contact 
the institution to ascertain the 
location of any employment and 
medical records pertaining to the 
assault sustained by the Veteran, and 
which caused his apparent medical 
retirement:

	Patuxnent Correctional Institution
	75555 Waterloo Road
	Jessup, Maryland   20794

3.  The RO/AMC must attempt to secure the 
Veteran's military service personnel 
records.  
   
4.  After completion of the above-noted, 
the RO/AMC will afford the Veteran a 
comprehensive VA mental disorders 
examination, to be conducted by a board 
of at least two mental health care 
professionals.  The purpose of the 
examination is to ascertain (1) if the 
Veteran has PTSD and (2) if so diagnosed, 
whether the disorder is related to in-
service assaults or (2) a post-service 
assault committed on the Veteran when he 
was employed as a correctional officer.  
The following considerations will govern 
the examination:

a.  The Veteran's claims folder, and 
a copy of this remand, will be 
available to the examiners for review 
in conjunction with the examination, 
who must acknowledge such receipt and 
review in any report generated as a 
result of the examination.

b.  The examiners must respond to the 
inquiry as to whether the Veteran has 
PTSD, or any other mental disorder, 
in accordance with American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV). 38 C.F.R. § 
3.304(f).  


c.  If the Veteran has PTSD, the 
examiners must state whether the 
disorder was caused by his claimed 
in-service assaults; or the post-
service assaults the Veteran may have 
sustained during his employment as a 
correctional officer.  The examiners' 
attention is specifically called to 
the VA medical examination conducted 
in September 2004, and the VA 
treatment note in November 2004 which 
contain contrary findings in this 
regard.  

d.  Irrespective of the absence of 
any corroborating factual evidence 
indicating that the in-service 
assaults occurred, the examiners must 
state whether such a personal assault 
occurred during service as the 
Veteran has alleged, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f) (providing that "VA may 
submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as 
to whether it indicates that a 
personal assault occurred") .  
   
5.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record and readjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate SSOC that 
addresses all evidence received after the 
February 2010 SSOC, and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the 
development of the claim for service connection for PTSD.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



